Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Alexandra Scoville on 09 March 2021 via an e-mail communication in response to an examiner-initiated interview on 08 March 2021.
The application has been amended as follows: 
	In claim 10, line 7, after “wherein a first cooling medium is circulated in the first cooling unit”, insert ---and enters the stator iron core---.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 3 & 5-10 are allowed. Regarding claim 1, the prior art does not teach the claimed cooling system including, inter alia, “a stator iron core, wherein the cooling system comprises at least a first cooling unit for cooling at least one of the stator iron core and the rotor…, wherein a first cooling medium is circulated in the first cooling unit and enters the stator iron core….”  Similarly, regarding claim 10, as amended above, the prior art does not teach the claimed system including, inter alia, “a stator iron core; a cooling system for cooling the electric generator, the cooling system including at least a first cooling unit for cooling at least one of the stator iron core and the rotor…, wherein a first cooling medium is circulated in the first cooling unit and enters the stator iron core….”
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832